Title: To James Madison from John Dawson, [22 March] 1789
From: Dawson, John
To: Madison, James


dear Sir
[22 March 1789]
You will be surpris’d at the receipt of a letter from me dated at Philadelphia on the 22d March. I have been detaind here much Longer than I expected, but shall set out on wednesday.
I trust I need not apologize to you for mentioning that, if in the general arraignment, there shoud be any office, worthy my attention, and the duties of which you think me adequate to, you will have my name brought forward. I am well aware that you are not immediately concern’d in the business of appointing; but your general acquaintance with those who are, will enable you to do it, and my intimacy with you induces me to make this communication, which I have not to any other person. Shoud Colo Baldwin relinquish the office which he receivd under the late Congress, how far is it an object? What are the chances of an appointment and how long will it continue?
You will I presume make a Congress on tomorrow; I shall be happy to hear from you from time to time & am With much respect & Esteem Yr. Friend & hm: Sert
J Dawson
